Name: 2008/276/EC: Commission Decision of 17 March 2008 amending Decision 2005/338/EC in order to prolong the validity of the ecological criteria for the award of the Community eco-label to campsite service (notified under document number C(2008) 1128) (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: social affairs;  marketing
 Date Published: 2008-03-29

 29.3.2008 EN Official Journal of the European Union L 87/12 COMMISSION DECISION of 17 March 2008 amending Decision 2005/338/EC in order to prolong the validity of the ecological criteria for the award of the Community eco-label to campsite service (notified under document number C(2008) 1128) (Text with EEA relevance) (2008/276/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Regulation (EC) No 1980/2000 of the European Parliament and of the Council of 17 July 2000 on a revised Community eco-label award scheme (1), and in particular the second subparagraph of Article 6(1) thereof, After consulting the European Union Eco-labelling Board, Whereas: (1) The ecological criteria set out in Commission Decision 2005/338/EC of 14 April 2005 establishing the ecological criteria for the award of the Community eco-label to campsite service (2) expire on 14 April 2008. (2) Pursuant to Regulation (EC) No 1980/2000 a timely review has been undertaken of the ecological criteria, as well as of the related assessment and verification requirements, established by Commission Decision 2005/338/EC. (3) Given the different stages of the revision process it is appropriate to prolong the relevant period of validity for a period of 18 months. (4) Decision 2005/338/EC should therefore be amended accordingly. (5) The measures provided for in this Decision are in accordance with the opinion of the Committee instituted by Article 17 of Regulation (EC) No 1980/2000, HAS ADOPTED THIS DECISION: Article 1 Article 5 of Decision 2005/338/EC is replaced by the following: Article 5 The ecological criteria for the product group campsite service , as well as the related assessment and verification requirements, shall be valid until 31 October 2009.. Article 2 This Decision is addressed to the Member States. Done at Brussels, 17 March 2008. For the Commission Stavros DIMAS Member of the Commission (1) OJ L 237, 21.9.2000, p. 1. (2) OJ L 108, 29.4.2005, p. 67.